PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

ZIOLKOWSKI PATENT SOLUTIONS GROUP, SC (ZPS)
136 S WISCONSIN ST
PORT WASHINGTON, WI 53074

In re Application of: NELSON, Brian et al.
Serial No.: 14/919,332         
Filed: October 21, 2015
Docket: JOA1800.030
Title: APPARATUS AND METHOD FOR FOLDING
::::::


DECISION ON PETITION



This is a decision on the petition filed April 22, 2021. Petitioner requests reconsideration and withdrawal of restriction requirements of January 26, 2021. Petitioner also requests that claims 24-29 be rejoined and examined on the merits. This petition is being considered pursuant to 37 CFR § 1.181 and 37 CFR § 1.144 and no fee is required for the petition.

The petition is GRANTED.

In finding petitioner's arguments persuasive, the requested relief is granted. The election by original presentation restriction requirement made in the Final Office Action mailed January 26, 2021 is hereby withdrawn. The advisory action dated April 14, 2021 is hereby vacated. The examiner will issue an Office Action to rejoin and treat claims 24-29, as filed on March 25, 2021, on their merits.

The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3731 for preparation of a new Office action consistent with this decision in due course.

Any inquiry regarding this decision should be directed to Greg Anderson, Quality Assurance Specialist, at (571) 270-3083.

PETITION GRANTED.

/EDWARD LEFKOWITZ/Director, Art Unit 3700